DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment of 5/13/2022, the following has occurred:
Claims 1, 4, 6, 8, 11, and 13 have been amended
Claims 3, 10, and 12 have been cancelled
Claims 17-20 are new
Claims 1-2, 4-9, 11, and 13-20 are pending
Note: The present amendment improperly introduces a second claim 19. The present office action has an examiner’s amendment to change the second claim 19 to claim 20.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Pillote on 6/1/2022. For clarity of the record, the amendment to the second instance of claim 19 eliminates two claim 19’s. The amendment to claims 17 and 18 eliminates a potential objection to said claims because “wafer boat lifting assembly” is not shown in the Drawings. This issue is similar to the previous objection to the drawings as noted in section “3.” of the 02/14/2022 Non-Final Rejection.
The application has been amended as follows: 
Please amend the second instance of claim 19, i.e. the one that makes reference to claim 11 in line 4, so that it is dependent claim 20.
In claim 17, please delete “, and is provided with a wafer boat lifting assembly configured to transfer a wafer boat from the wafer boat handling device to the process chamber and vice versa”
In claim 18, please delete “, and is provided with a wafer boat lifting assembly configured to transfer a wafer boat from the wafer boat handling device to the process chamber and vice versa”
Response to Arguments
The previous objections to the drawings have been overcome as per Applicant’s amended claims filed on 5/13/2022.
The previous objections to the specification have been overcome as per Applicant’s amended specification filed on 5/13/2022.
The previous objections to the claims have been overcome as per Applicant’s amended claims filed on 5/13/2022.
The previous rejections to the claims under 35 U.S.C. 112(a) and 112(b) have been overcome as per Applicant’s amended claims filed on 5/13/2022.
Additional Claim Interpretation
Regarding Claims 1, 8, and 11, the limitation “having just” in “a rotatable table having just a first and second wafer boat support surface” is being interpreted in light of the specification. More specifically, “having” is going to be interpreted as an open ended transitional phrase. The wafer boat support surfaces constituting at least one element that makes up the structure of the claimed rotatable table. With regards to “just a first and a second wafer boat support surface”, this limitation is also construed in light of the specification. For example, figure 1 shows the rotatable table only having a first and second wafer boat support surface, see element number 18 and 20. This is compared to a rotatable table having , for example, one or three or more wafer boat support surfaces.
Allowable Subject Matter
Claims 1-2, 4-9, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1, 8, and 11, the previously applied prior art to Hugues in view of Nunomura, as detailed on page 13 of the remarks (Claim Rejections – 35 U.S.C. § 103) relied on to reject claim 1 represents the closest prior art of record to the claimed invention. 
Regarding claim 1, Claim 1 has been amended to include the limitations previously recited in claim 3. These limitations are not disclosed in Hugues in view of Nunomura, nor does Examiner find any reason to further modify Hugues to have this claimed feature. For this reason, claim 1 is allowed, with the dependent claims allowed by virtue of dependency. 
Hugues modified by Nunomura fails to teach wherein a rotational angle of the rotatable table to rotate the wafer boat support surface from the cooldown position to the transfer position is enough to prevent heat transfer from a wafer boat which is in the cooldown position to a part of a circumferential wall of the wafer boat handling device adjacent to the transfer position to an20 extend as to keep the temperature of the part of the circumferential wall adjacent to the transfer position below 700C, or below 500C.  
Furthermore, while it would be obvious to select a specific rotational angle under routine optimization, the cooling mechanism of Nunomura relies on the wafer boat to be in communication with the air of the chamber. Applying a circumferential wall to the wafer boat handling device would interfere with this fluid communication.
Regarding claim 8, Claim 8 has been amended to be in the independent form and include the limitations previously recited in claim 1. The limitations of claim 8 are not disclosed in Hugues in view of Nunomura, nor does Examiner find any reason to further modify Hugues to have this claimed feature. For this reason, claim 8 is allowed, with the dependent claims allowed by virtue of dependency. 
Hugues modified by Nunomura fails to teach further comprising a main housing having a circumferential wall which is provided with a transfer opening at the transfer position through which wafers can be transferred to and from the wafer boat that is accommodated on the wafer boat support surface which is in the transfer position. 
Furthermore, while a transfer opening of a dividing wall for transferring wafers to and from a boat is known in the art, reference US 20080134977 A1, it would not be practical to apply a reference teaching the main housing having a circumferential wall because the wafer boats are cooled by virtue of their fluid communication with the main chamber space between the clean unit and exhaust fan, as taught by Nunomura. Doing so would obstruct the cooling airflow to the wafer boat.
 Regarding claim 11, Claim 11 has been amended to be in the independent form and include the limitations previously recited in claim 1. The limitations of claim 11 are not disclosed in Hugues in view of Nunomura, nor does Examiner find any reason to further modify Hugues to have this claimed feature. For this reason, claim 11 is allowed, with the dependent claims allowed by virtue of dependency. 
Hugues modified by Nunomura fails to teach further comprising a vertically extending wall structure mounted on the rotatable table and creating and at least partially bounding an associated vertically extending first wafer boat chamber at the first wafer boat support surface, and an associated vertically extending second wafer boat chamber at the second wafer boat support surface.  
Furthermore, it would not be practical to apply a reference teaching the dividing walls to the turntable, as it cools by virtue of its fluid communication with the main chamber space in between the clean unit and exhaust fan, as taught by Nunomura. Doing so would obstruct the cooling airflow to the wafer boat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762